Exhibit 10.1

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

THIRD AMENDMENT TO AGREEMENT

 

This Third Amendment to the Agreement (hereinafter referred to as this
“Amendment”) is made and effective as of the 21st day of February, 2013
(hereinafter referred to as the “Amendment Effective Date”) by and between
MITSUBISHI TANABE PHARMA CORPORATION, a corporation with its principal office at
6-18, Kitahama 2-chome, Chuo-ku, Osaka, 541-8505, Japan (hereinafter referred to
as “MTPC”), and VIVUS, INC., a corporation with its principal office at 1172
Castro Street, Mountain View, California, 94040, United States of America
(hereinafter referred to as “VIVUS”).

 

Capitalized terms used herein shall have the same meanings as defined in the
AGREEMENT (as hereinafter defined), unless otherwise defined in this Amendment.

 

WHEREAS, VIVUS and MTPC entered into certain AGREEMENT dated as of the 28th day
of December, 2000, as amended to date (hereinafter referred to as the
“AGREEMENT”), under which MTPC has granted to VIVUS the exclusive right to
develop and to market pharmaceutical products that contain a selective PDE5
INHIBITOR compound referred to by MTPC as “TA-1790”; and

 

WHEREAS, the Parties desire to amend and supplement certain terms and conditions
as set forth in the AGREEMENT to facilitate the commercial launch of the PRODUCT
in the United States, European Union and other emerging markets within VIVUS’s
TERRITORY;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
Parties agree as follows:

 

1.              MTPC acknowledges and confirms that it has elected not to
exercise its co-promotion right in the TERRITORY as set forth in Section 2.4 of
the AGREEMENT for the ORAL PRODUCT for which the DRUG APPROVAL APPLICATION or
the REGULATORY APPROVAL is already applied or obtained by VIVUS as of the
Amendment Effective Date.  MTPC further acknowledges and confirms that the
co-promotion right option set forth in Section 2.4 of the AGREEMENT shall not
apply under any circumstances to ORAL PRODUCTS that VIVUS or its SUBLICENSEEs
may develop and market for use in the field of male erectile dysfunction in the
TERRITORY.

 

--------------------------------------------------------------------------------


 

2.              Section 2.3 of the AGREEMENT shall be deleted in its entirety
and replaced by the following;

 

“2.3 Sublicense.  VIVUS may grant sublicenses under the license granted under
Section 2.1 to one or more THIRD PARTIES; provided, VIVUS (i) notifies and
consults with MTPC with respect to the selection of SUBLICENSEES, (ii) uses its
reasonable efforts to sublicense to a THIRD PARTY that will maximize the sale of
PRODUCTS, and (iii) uses its best efforts to include in any such sublicense the
obligation that such SUBLICENSEE not develop or commercialize or in-license
another PDE5 INHIBITOR compound *** for a period of *** years following the
effective date of such sublicense agreement.  Within thirty (30) days after the
effective date of such sublicense agreement, VIVUS shall send MTPC a list of
countries of the TERRITORY where such ***.  VIVUS shall (i) retain control over
that portion of DEVELOPMENT WORK which such SUBLICENSEE is performing, if any,
and (ii) remain responsible to MTPC for, and guarantee, such SUBLICENSEE’s
compliance with all obligations under this Agreement that apply to such
SUBLICENSEE unless the SUBLICENSEE obtains a direct license from MTPC pursuant
to Section 21.2 of the AGREEMENT.”

 

3.              MTPC hereby agrees that VIVUS’s contractual obligation to use
best commercial efforts to market the PRODUCT within twelve (12) months of
REGULATORY APPROVAL in the United States as set forth in Section 6.1 of the
AGREEMENT and as amended in the Second Amendment to Agreement dated August 1,
2012, shall be extended to December 31, 2013.

 

4.              Section 6.5 of the AGREEMENT shall be deleted in its entirety
and replaced by the following;

 

“6.5 Advertising and Promotion.  With respect to printed promotional materials
(including advertisements appearing in journals or internets), printed
educational materials, PRODUCT labeling, and documentary INFORMATION, MTPC’s
name shall appear on such materials and reference to MTPC shall be in the form
that references MTPC as the licensor, provided that (i) such is permitted by the
applicable laws and regulations and is customary for such materials in the
particular country of the TERRITORY, and (ii) any such reference shall appear in
the following format [Mitsubishi Tanabe Pharma Corporation].  All promotional
and advertising materials to be used by VIVUS or its SUBLICENSEE for the PRODUCT
to be sold by VIVUS or its SUBLICENSEE which includes but limited to the
materials mentioned above, shall be prepared by VIVUS or its designee at

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

their own cost and expense.  VIVUS shall send to MTPC copies of these materials
for the PRODUCT as soon as practically possible after first commercial use of
such materials, provided, that in the event VIVUS or its SUBLICENSEE uses MTPC’s
logo or house mark, VIVUS shall send to MTPC copies of these materials for the
PRODUCT prior to its use.”

 

5.              Section 11.4 of the AGREEMENT shall be deleted in its entirety
and replaced by the following;

 

“11.4 Cash Remittance.  For all purchases of the BULK DRUG SUBSTANCE and BULK
DRUG TABLETS from MTPC, VIVUS shall pay to MTPC by means of cash remittance (by
bank transfer) payable within *** after the date of MTPC’s invoice in accordance
with Section 1.5 of Appendix-D “Manufacturing and supply of the BULK DRUNG
SUBSTANCE and BULK DRUG TABLETS” attached hereto.”

 

6.              Article 15 of the AGREEMENT shall be deleted in its entirety and
replaced by the following;

 

“15.    Infringement

 

15.1   THIRD PARTY Infringement.  If VIVUS or MTPC becomes aware of any activity
that it believes represents a substantial infringement of the MTPC PATENT, the
Party obtaining such knowledge shall promptly advise the other of all relevant
facts and circumstances pertaining to the potential infringement.  VIVUS and
MTPC shall thereafter consult and cooperate fully to determine a course of
action, including but not limited to, the commencement of legal action to
terminate any infringement of the MTPC PATENT.  However, VIVUS shall have the
first right to initiate, prosecute and control such legal proceedings, at its
own expense and in the name of MTPC, including, without limitation, control of
the prosecution or defense of any declaratory judgment action relating to the
MTPC PATENT.  MTPC shall, at VIVUS’s cost, cooperate with VIVUS in such effort,
including being joined as a party to such action if necessary.

 

15.2  MTPC Right to Pursue THIRD PARTY Infringers.  If VIVUS does not proceed,
within sixty (60) days after receiving notice from MTPC of a potential
infringement of MTPC PATENT or within sixty (60) days after providing MTPC with
notice of such infringement (or within three (3) weeks from the earlier of (i)

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

receipt of notice filed pursuant to 21 U.S. Code §355(b)(2) or (j) (Paragraph IV
Certificate) from the THIRD PARTY or (ii) the date of VIVUS’s or MTPC’s
acknowledgement of such infringement), either (i) in terminating such
infringement or (ii) in instituting an action to prevent continuation thereof,
or if VIVUS notifies MTPC that it does not plan to terminate the infringement of
MTPC PATENT or to institute any such action, then MTPC shall have the right to
do so.  VIVUS shall, at MTPC’s cost, cooperate with MTPC in such effort,
including being joined as a party to such action if necessary.

 

15.3    Updating.  Each Party shall keep the other Party informed of development
in any action or proceeding relating to the MTPC PATENT or VIVUS PATENT
including, to the extent permissible by law, the state of any settlement
negotiations and the terms of any offer related thereto.

 

15.4    Damage Award or Settlement Payments.  Any damage award or settlement
payments made in connection with any action relating to infringement of MTPC
PATENT in the TERRITORY, whether obtained by judgment, settlement or otherwise
shall belong to the Party which instituted the action in accordance with this
Article 15; provided, where such lawsuit or action was initiated by either Party
(the “Initiating Party”) and the other Party (the “Non-Initiating Party”) has
joined and actively participated thereto, any recovery from such lawsuit shall
be used to: (i) first reimburse the Initiating Party for expenses actually
incurred by the Initiating Party in connection with such lawsuit (including
attorneys fees and professional fees), (ii) then to reimburse the Non-Initiating
Party for expenses actually incurred by the Non-Initiating Party in connection
with such lawsuit (including attorneys fees and professional fees), and
(iii) then the remainder, if any, shall be allocated between Non-Initiating
Party and Initiating Party on a *** basis, respectively.

 

15.5    Defense of THIRD PARTY Claims.

 

(a)         If a THIRD PARTY asserts that a patent or other right owned by it is
infringed by (i) the manufacture of any BULK DRUG SUBSTANCE or BULK DRUG TABLETS
by VIVUS, its SUBLICENSEES or its contractors, or (ii) the development,
manufacture, use or sale of any PRODUCT by VIVUS, its SUBLICENSEES or its
contractors, VIVUS shall be solely responsible for defending against, or at its
option settling,

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

any such assertions at its cost and expense (so long as VIVUS has the right to
sell such PRODUCT hereunder), excluding any claims subject to MTPC’s defense
obligations under the following Section 15.5(b).

 

(b)         If a THIRD PARTY asserts that a patent or other right owned by it is
infringed by (i) the manufacture of any BULK DRUG SUBSTANCE or BULK DRUG TABLETS
by MTPC, its licensees or its contractors, or (ii) the development, manufacture,
use or sale of any PRODUCT by MTPC, its licensees or its contractors, then MTPC
shall be solely responsible for defending against, or at its option settling,
any such assertions at its cost and expense, excluding any claims subject to
VIVUS’s defense obligations under the foregoing Section 15.5(a).

 

(c) With respect to any claim of infringement alleged under this Section, the
Parties shall meet and discuss the appropriate action to take to address such
claim, including without limitation (i) replacing or modifying the allegedly
infringing PRODUCT, BULK DRUG SUBSTANCE or COMPOUND or parts thereof, with other
suitable and reasonably equivalent technology or parts so that they become
non-infringing (ii) defending such action, or (iii) settling such action,
including obtaining a license from a THIRD PARTY to manufacture, use or sell, as
appropriate, such PRODUCT, BULK DRUG SUBSTANCE, or COMPOUND.”

 

7.              Sections 21.1 and 21.2 of the AGREEMENT shall be deleted in
their entirety and replaced by the following:

 

“21.1              Rights and Duties on Expiration.  Following Sections shall
apply to the case of expiration of this Agreement, pursuant to Section 20.1:

 

(a)         VIVUS agrees to transfer to MTPC, free of charge, its ownership of
the TRADEMARK as VIVUS used for the ORAL PRODUCT, provided, however, that the
Parties shall, upon request of VIVUS, execute an exclusive TRADEMARK license
agreement under which VIVUS and its SUBLICENSEE, shall be granted exclusive
rights to use said TRADEMARK for the ORAL PRODUCT in the TERRITORY as long as
VIVUS continues the marketing of the ORAL PRODUCT in the TERRITORY. Under such
TRADEMARK license agreement, VIVUS shall pay to MTPC a royalty equal to two
percent (2%) of the NET SALES of the ORAL PRODUCT marketed with such TRADEMARK
for the first three (3) years following expiration of this Agreement, and a
royalty equal to one percent (1%) of the NET SALES of

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

the ORAL PRODUCT marketed with such TRADEMARK for two (2) additional years
thereafter. Thereafter, VIVUS shall be free to use such TRADEMARK in conjunction
with the marketing and sale of ORAL PRODUCTS in the TERRITORY free of charge.

 

(b)         Notwithstanding the foregoing Section 21.1(a), to the extent VIVUS
continues the marketing of the ORAL PRODUCT in the TERRITORY under a TRADEMARK,
then upon written request by VIVUS, MTPC agrees to waive the right to have the
ownership of the TRADEMARK to be transferred to MTPC as set forth in
Section 21.1(a).  In such case, the Parties shall execute a simple agreement
under which VIVUS continues to maintain the ownership of the TRADEMARK for the
ORAL PRODUCT in the TERRITORY, and VIVUS shall pay, in consideration for MTPC’s
waiving such rights, to MTPC the amounts equal to two percent (2%) of the NET
SALES of the ORAL PRODUCT marketed with such TRADEMARK for the first three
(3) years following expiration of this AGREEMENT, and the amounts equal to one
percent (1%) of the NET SALES of the ORAL PRODUCT marketed with such TRADEMARK
for two (2) additional years thereafter.  Thereafter, VIVUS shall be free to use
such TRADEMARK in conjunction with the marketing and sale of ORAL PRODUCTS in
the TERRITORY free of charge.

 

(c)          Upon expiration of this AGREEMENT in a particular country, VIVUS
shall have a perpetual, irrevocable, fully paid-up license to practice the MTPC
KNOW-HOW in such country.

 

21.2  Rights and Duties on Termination.  Following Sections shall apply to the
case of termination of this AGREEMENT pursuant to Sections 20.2 and 20.3 due to
VIVUS’s breach or insolvency or to the case of termination of this AGREEMENT
with respect to a particular PRODUCT pursuant to Section 20.4 (except, the
following Sections shall only apply, as applicable, with respect to such
particular PRODUCT and not with respect to any other PRODUCT):

 

(a)         VIVUS agrees to transfer to MTPC, free of charge, its ownership of
the TRADEMARK as VIVUS used for the PRODUCT, and VIVUS shall immediately stop
using such TRADEMARK.  Thereafter, VIVUS shall not use any trademark which is
similar to or confusing with the TRADEMARK.

 

(b)         VIVUS shall, upon MTPC’s request, if applicable, provide to MTPC or
its nominee, free of charge, all the DRUG APPROVAL APPLICATION and REGULATORY
APPROVAL for the PRODUCTS (in the event VIVUS has

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

not applied for DRUG APPROVAL APPLICATION or REGULATORY APPROVAL for a
particular PRODUCT in a particular country, VIVUS shall provide to MTPC all the
INFORMATION VIVUS reasonably would have included in such application or
approval).  MTPC shall only use the VIVUS INFORMATION contained with such DRUG
APPROVAL APPLICATION or REGULATORY APPROVAL for applying for and obtaining
regulatory approval for the PRODUCTS, and not for any other use.

 

(c)          MTPC or its nominee(s) shall have the optional rights to take over
all or any part of the remaining stocks of the BULK DRUG SUBSTANCE and the
PRODUCT in the warehouses and factories of VIVUS at such prices as may be agreed
between the Parties.  VIVUS shall not thereafter market or manufacture any
PRODUCT covered by this Agreement.  In case MTPC or its nominee(s) do not
exercise the optional rights to take over the stocks of the BULK DRUG SUBSTANCE
and the PRODUCT pursuant to this Section 21.2(c), VIVUS shall have the right to
sell the residual salable or usable stocks of the PRODUCT for the term of six
(6) months after the termination of this AGREEMENT, provided that the payment
defined in this AGREEMENT for such remaining stocks shall be made accordingly.

 

(d)         Notwithstanding anything to the contrary in this AGREEMENT, to the
extent a SUBLICENSEE is conducting its business in good standing and without any
breach under sublicensing agreement with VIVUS (hereinafter referred to as the
“SUBLICENSE AGREEMENT”) at the time of the termination of this AGREEMENT by MTPC
pursuant to Sections 20.2 and 20.3 due to VIVUS’s breach or insolvency or by
VIVUS for any reason in accordance with this AGREEMENT, MTPC shall use its
commercially reasonable efforts to enter into a direct license agreement with
such SUBLICENSEE, as soon as practicable (but not later than *** months after
the termination).  Under such direct license agreement, MTPC shall, subject to
subsection (b) below, grant such SUBLICENSEE a direct license having
substantially the same terms and conditions of this AGREEMENT (including,
without limitation, exclusivity, royalty rates and term) with modifications on
certain terms and conditions to reflect the TERRITORY and FIELD granted to such
SUBLICENSEE under SUBLICENSE AGREEMENT. Such SUBLICENSEE shall have the right to
continue to operate under the terms of the SUBLICENSE AGREEMENT, subject to
subsection (b) below, during the period from termination of this AGREEMENT until
the earlier of (i) the effective date of the direct license

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

agreement or (ii) the expiration of the said *** month period without entering
into a direct license agreement with MTPC in spite of good faith discussion by
MTPC and such SUBLICENSEE.  In no event shall MTPC (a) be liable to SUBLICENSEE
for any actual or alleged breach of such SUBLICENSE AGREEMENT by VIVUS or
(b) have any obligations to such SUBLICENSEE that are (x) not stipulated in this
AGREEMENT (including but not limited to manufacturing and supply obligations
etc.), (y) in conflict of or in excess of a material term of this AGREEMENT or
(z) in conflict of applicable laws or regulations.  Each SUBLICENSEE shall be an
intended third party beneficiary of this Section 21.2(d).”

 

8.              The Parties agree that Appendix G attached to the Parties’
“Second Amendment to Agreement” dated August 1, 2012 shall be valid for another
period of *** months from the Amendment Effective Date.

 

9.              This Amendment may be executed in one (1) or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.  This Amendment may be executed by
facsimile signature, which shall be effective.  Upon the execution of this
Amendment by MTPC and VIVUS, this Amendment shall be binding upon the Parties to
the AGREEMENT.

 

10.       Except as set forth in this Amendment, the remainder of the AGREEMENT
shall remain in full force and effect and shall be binding on all parties
thereto; provided, however, that to the extent a provision in this Amendment
conflicts with a provision in the AGREEMENT, then the provision in this
Amendment shall control.

 

11.       This Amendment is entered into in the English language.  In the event
of any dispute concerning the construction or meaning of this Amendment,
reference shall be made only to this Amendment as written in English and not to
any translation into any other language.

 

[Signature Page Follows]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the Amendment
Effective Date.

 

 

MITSUBISHI TANABE PHARMA CORPORATION

 

VIVUS, INC.

 

 

 

 

 

 

/s/ Michihiro Tsuchiya

 

/s/ Peter Y. Tam

By:

Michihiro Tsuchiya

 

By:

Peter Y. Tam

Title:

President and
Chief Executive Officer
Representative Director

 

Title:

President

Date:

February 21, 2013

 

Date:

February 21, 2013

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------

 